t c memo united_states tax_court estate of anne f greco deceased frederick d greco co-administrator petitioner v commissioner of internal revenue respondent docket no filed date frederick d greco coadministrator for petitioner diane d helfgott for respondent memorandum opinion körner judge by notice_of_deficiency dated date respondent determined a deficiency in the estate_tax of the estate of anne f greco deceased in the amount of dollar_figure by stipulation of the parties the case was submitted under rule all statutory references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted after the settlement of other issues there remains for decision whether a gift in of an interest_in_real_property held by decedent as a tenant by the entireties with her spouse was an adjusted taxable gift_for purposes of computing the estate_tax of the decedent we hold that it is whether there should be allowed additional annual donee exclusions under sec_2503 above those allowed by respondent in respect of four donated remainder interests we hold that no additional exclusions are available for such interests petitioner is the estate of anne f greco decedent who died on date at the time of her death decedent resided in falls church virginia edward f greco edward f and frederick d greco frederick her two sons were appointed coadministrators of her estate the principal office of the estate was located in mclean virginia when the petition was filed petitioner timely filed a federal estate_tax_return on date respondent issued a notice_of_deficiency to the estate on date frederick filed a petition with this court on behalf of the estate on date decedent was married to edward greco edward or decedent's spouse sometime before they had two sons edward f and frederick prior to edward's death on date on date fleetwood corp owned by edward edward f and frederick transferred certain real_property located pincite old chain ridge road mclean virginia real_property to edward edward f and frederick each of whom received a one-third interest as tenant in common by deed dated date edward edward f and frederick established tenancies by the entireties as between each of them and their respective wives retaining the tenancy_in_common as between each couple the wives of each of the three owners joined in the deed as transferors to convey their dower interests decedent had four grandchildren by her two sons on date edward and decedent transferred their one-third interest in the real_property to edward f and frederick for life with the remainder_interest to the four grandchildren designated by name in the deed on date edward and decedent each filed a gift_tax_return reporting the transfer on those returns they elected to treat each gift made to their children and grandchildren as having been made one-half by each of them pursuant to sec_2513 or a value of dollar_figure by each before exemptions respondent apparently agrees with this valuation no gift_tax liability then resulted from the transfers edward died on date less than years after the transfer on date the estate_tax_return for his estate reported adjusted_taxable_gifts of dollar_figure which is dollar_figure less two dollar_figure exclusions pursuant to sec_2503 representing the life estates created in edward f and frederick petitioner did not include the gift of real_property made by decedent on date as an adjusted taxable gift on decedent's_estate tax_return in the notice_of_deficiency respondent determined that the estate must include dollar_figure as adjusted_taxable_gifts and that there were no further exclusions available for the grandchildren as those interests were merely future interests a tax is imposed upon the transfer of the taxable_estate of a decedent who is a citizen or resident_of_the_united_states sec_2001 the tax is computed first by determining a tentative_tax on the sum of the taxable_estate and the adjusted_taxable_gifts and then reducing that tentative_tax by the amount of gift_tax that would have been payable on those gifts using the rates in effect at the decedent's death sec_2001 the term adjusted_taxable_gifts for purposes of this subsection means all taxable_gifts made by decedent after date other than gifts that are includable in the gross_estate of decedent taxable_gifts are the total_amount_of_gifts made during the calendar_year less any available deductions or exclusions sec_2503 thus lifetime gifts that do not give rise to gift_taxes at the time of the gift may increase the net tax due from the estate of the donor by virtue of their being included in the adjusted_taxable_gifts of the estate for purposes of computing the estate_tax the first dollar_figure of a gift or gifts made to a donee in a calendar_year shall not be included in the total_amount_of_gifts made during the year but gifts of future interests in property do not qualify for the exclusion sec_2503 under sec_2001 if a decedent's spouse was the donor of any gift one-half of which was considered under sec_2513 as made by decedent and the whole amount_of_such_gift is includable in the gross_estate of the decedent's spouse by reason of sec_2035 then such gift shall not be included in the adjusted_taxable_gifts of decedent generally the gross_estate includes any transfers of property made by a decedent within the 3-year period ending on the date of death sec_2035 but that rule has been substantially narrowed for decedents dying after the general_rule now does not apply to such decedents unless within the 3-year period the decedent made a transfer of an interest in property that is includable in the estate under sec_2036 sec_2037 sec_2038 or sec_2042 or would be included under those sections had the interest been retained by decedent sec_2035 in the case at bar no part of the gift made in of the interest_in_real_property owned by decedent's spouse as a tenant by the entireties with decedent was included in the gross_estate of decedent's spouse by virtue of sec_2035 rather that estate included the value of decedent's spouse's one-half of the split gift as an adjusted taxable gift made during the lifetime of decedent's spouse under sec_2001 under sec_2040 property held at death by two spouses as tenants by the entireties is subject_to estate taxation upon death of one to the extent of one-half the value sec_2040 petitioner argues that because decedent received the property as tenant by the entireties from decedent's spouse in for no consideration from decedent upon the death of decedent's spouse the full amount of the value of the property should have been included in decedent's spouse's estate pursuant to sec_2040 sec_2040 applies only to property held by a decedent and another person at the time of death 306_f2d_57 7th cir in the case at bar decedent's spouse did not have an interest in the real_property at the time of his death because decedent and decedent's spouse as tenants by the entireties gifted away their interest in to edward f and frederick as life tenants with the remainder to the donors' grandchildren petitioner asserts on brief that the whole interest held by decedent and decedent's spouse should have been included in the estate of decedent's spouse where a gift is made within years of death and comes back into the estate by virtue of sec_2035 it will be treated as having been held by decedent at the time of his death 50_fsupp_949 w d pa affd 137_f2d_653 3d cir nevertheless as pointed out earlier the application of sec_2035 has been substantially narrowed for decedents dying after under the facts of this case the transfer in by decedent's spouse was not of an interest in property that would have been includable in his gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if he had retained it until his death thus the transfer though made within the year period was not includable in his estate under sec_2035 see sec_2035 the remaining contentions of petitioner are without merit petitioner argues that when edward in conveyed an interest in the property to decedent without consideration he retained a life_estate within the reach of sec_2036 which at his death required the full value of the interest to be included in the estate of decedent's spouse sec_2036 provides generally that the gross_estate shall include the value of any interest of which the decedent has made a transfer and retained a life_estate as best this court can discern petitioner is arguing that when decedent's spouse created the tenancy_by_the_entirety in favor of decedent since he retained an undivided_interest in the whole such undivided_interest in the whole is therefore a life_estate this is simply a rehash of petitioner's argument under sec_2040 the conveyance to decedent's spouse and decedent in was to place title in decedent and her spouse by the entireties each one of them thereafter owned the property per tout et non per my under the amiable fiction of the common_law that husband and wife are one each one owned the entire_interest in the property not just a life_estate and had either of them died while the tenancy continued the survivor would have become the sole owner alexander v alexander or p 2d heffner v white ind ct app n e 2d petitioner next argues that the value of the whole estate should have been included in the estate of decedent's spouse pursuant to sec_2035 because the transfer was made within years of decedent's death as was discussed earlier the tenancy by the entireties was created in the gift to decedent's children was in and the latter gift was not includable in the gross_estate of decedent's spouse under sec_2035 see sec_2035 petitioner finally argues that pursuant to virginia law the gift of the remainder to the four grandchildren qualified for a dollar_figure exemption each under sec_2503 because the rights in the grandchildren were vested albeit subject_to divestment as we have often had occasion to point out the revenue laws are to be construed in the light of their general purpose to establish a nationwide scheme of taxation uniform in its application hence their provisions are not to be taken as subject_to state control or limitation unless the language or necessary implication of the section involved makes its application dependent on state law 312_us_399 refusing to apply alabama law to determine whether an interest was a future_interest for purposes of sec_504 the predecessor to sec_2035 thus we do not need to apply virginia law to ascertain what precise future_interest was held by the grandchildren the annual per donee exclusion is not available for future interests sec_2503 a future_interest is any interest or estate vested or contingent limited to commence in possession or enjoyment at a future date united_states v pelzer supra accordingly no annual exclusions are available for the future interests in the grandchildren we conclude for these reasons that the lifetime_gift made by decedent in with a value of dollar_figure dollar_figure less dollar_figure for exclusions pursuant to sec_2503 shall be treated as an adjusted taxable gift_for purposes of sec_2001 decision will be entered under rule
